Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments filed on June 16, 2022 have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goorden et al. (Goorden) (WO 2018/114152 in IDS).
	Regarding claim 1, Goorden discloses an apparatus (Fig. 6) for measuring a parameter of an alignment mark (602) on a substrate (604), the apparatus comprising: an optical system (676, 680) arranged to receive at least one diffraction order (para 0078-0081) from the alignment mark and including a configurable spatial light modulator (680, para 0082) to modulate an irradiance distribution of the at least one diffraction order at a pupil plane of the optical system, and/or at a plane conjugate to an alignment mark plane (para 0081, obscuration 680 is in a pupil plane, obscuration blocks the light, and blocking part of the light is modulating of the light), to produce a modulated diffraction order (para 0082, obscuration 680 modulates the diffraction orders reaching the detector 678 by blocking a portion of diffraction orders); and a solid state optical device (678) arranged to receive the modulated diffraction order (para 0078, 0081).
Regarding claim 3, Goorden discloses wherein the diffraction order is a first order diffraction order (para 0085).
Regarding claim 5, Goorden discloses wherein the configurable spatial light modulator comprises a digital micromirror device (para 0082).
Regarding claim 13, Goooden discloses wherein the solid state optical device comprises a multi-mode optical fiber (429, para 0064).
Regarding claim 19, Goorden discloses a method for measuring a parameter of an alignment mark (602) on a substrate (604), the method comprising: generating at least one diffraction order from the alignment mark (para 0078-0081); and modulating an irradiance distribution of the at least one diffraction order at a pupil plane and/or at a plane conjugate to an alignment mark plane, to produce a modulated diffraction order (para 0081, 0082).
Regarding claim 20, Goorden discloses using a solid state optical device to integrate the modulated diffraction order; and determining spectral content of the modulated diffraction order (para 0083).

Claim(s) 1, 3, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (Goodwin) (2017/0097574).
	Regarding claim 1, Goodwin discloses an apparatus (Fig. 11, para 0071) for measuring a parameter of an alignment mark (1004) on a substrate (220), the apparatus comprising: an optical system (1110A, 1110B) arranged to receive at least one diffraction order from the alignment mark (para 0072) and including a configurable spatial light modulator (1114, para 0071) to modulate an irradiance distribution of the at least one diffraction order at a pupil plane (1130) of the optical system, and/or at a plane conjugate to an alignment mark plane (1004, Fig. 11A), to produce a modulated diffraction order (para 0072, 0073); and a solid state optical device arranged to receive the modulated diffraction order (optical detectors, para 0074, 0079).
Regarding claim 3, Goodwin discloses wherein the diffraction order is a first order diffraction order (para 0072, 0078).
Regarding claim 13, Goodwin discloses wherein the solid state optical device comprises a multi-mode optical fiber (para 0084)4.
	Regarding claim 19, Goodwin discloses in Fig. 11, a method for measuring a parameter of an alignment mark (1004) on a substrate (220), the method comprising: generating at least one diffraction order from the alignment mark (para 0071, 0072); and modulating an irradiance distribution of the at least one diffraction order at a pupil plane and/or at a plane conjugate to an alignment mark plane, to produce a modulated diffraction order (para 0071-0073).
Regarding claim 20, Goodwin discloses using a solid state optical device to integrate the modulated diffraction order; and determining spectral content of the modulated diffraction order (para 0074, 0078, 0079).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goorden et al. (Goorden).
Regarding claim 2, although Goorden does not explicitly disclose a spectrometer arranged to receive the modulated diffraction order from the solid state optical device and to determine an intensity of one or more spectral components in the modulated diffraction order, Goorden discloses determining an intensity of one or more spectral components in the modulated diffraction order (para 0083).  Therefore it would have been obvious to one of ordinary skill in the art to provide a spectrometer or demultiplexer in order to determine an intensity of spectral components.
Regarding claim 6, although Goorden does not disclose wherein the configurable spatial light modulator comprises a liquid crystal device, Goorden discloses in para 0043 that programmable mirror array and programmable LCD to pattern or form a beam.  Therefore it would have been obvious to one of ordinary skill in the art to provide a liquid crystal device as spatial light modulator since it has been held to be within general skill of a worker in the art to select from a known arrangement on the basis of suitability for the intended use.
Regarding claim 7, although Goorden does not disclose wherein the configurable spatial light modulator comprises a liquid crystal on silicon device, LCoS SLM is commonly used in the art, and therefore, it would have been obvious to one of provide a liquid crystal on silicon device since a spatial light modulator of LCoS since it has been held to be within general skill of a worker in the art to select from a known arrangement on the basis of suitability for the intended use.
Regarding claim 8, although Goorden does not disclose wherein the configurable spatial light modulator comprises a micro-electro-mechanical system, MEMS as a spatial modulator is commonly used in the art, and therefore, it would have been obvious to one of provide a liquid crystal on silicon device since a spatial light modulator of MEMS since it has been held to be within general skill of a worker in the art to select from a known arrangement on the basis of suitability for the intended use.
Regarding claim 11, although Goorden does not explicitly disclose a demultiplexer, Goorden discloses separating each diffraction order signal corresponding to different wavelength, which is a function of a demultiplexer.  Therefore it would have been obvious to one of ordinary skill in the art to provide a demultiplexer as claimed since such arrangement is commonly known in the art and it would have been held to be within general skill of a worker in the art to select from a known arrangement on the basis of suitability for the intended use.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goorden et al. (Goorden) in view of Fu et al. (Fu) (WO 2017/053581).
Regarding claim 4, Goorden does not disclose a constant apodizer.  Fu discloses in para 00123 that an SLM and an apodizer both perform the function of beam forming and controlling.  Since an SLM and an apodizer perform similar functions it would have been obvious to one of ordinary skill in the art to select a known device on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (Goodwin) Fu et al. (Fu) (WO 2017/053581).
Regarding claim 4, Goodwin does not disclose a constant apodizer.  Fu discloses in para 00123 that an SLM and an apodizer both perform the function of beam forming and controlling.  Since an SLM and an apodizer perform similar functions it would have been obvious to one of ordinary skill in the art to select a known device on the basis of its suitability for the intended use as a matter of obvious design choice.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goorden et al. (Goorden) in view of JP 2008537104 (‘104) (machine translation provided with Office Action).
Regarding claim 10, although Goorden does not disclose wherein the spectrometer comprises a plurality of dichroic mirrors and a plurality of photo detectors, such arrangement is commonly known in the art as taught by ‘104 in Fig. 2 and pages 6 and 7, dichroic mirrors (20, 21), photo detector 24 and spectrometer 28.  Therefore it would have been obvious to one of ordinary skill in the art to provide the claimed arrangement of spectrometer to the invention of Goorden since such arrangement is commonly known and selecting from a known arrangement on the basis of suitability for the intended use is within general skill of a worker in the art.
Regarding claim 12, although Goorden does not disclose wherein the spectrometer comprises a demultiplexer and a photo detector, Goorden discloses separating each diffraction order signal corresponding to different wavelength, which is a function of a demultiplexer.  Therefore it would have been obvious to one of ordinary skill in the art to provide a demultiplexer as claimed since such arrangement is commonly known in the art and it would have been held to be within general skill of a worker in the art to select from a known arrangement on the basis of suitability for the intended use.  Further, ‘104 discloses a spectrometer (28) comprising a photodetector (24).  Therefore it would have been obvious to one of ordinary skill in the art to provide the claimed arrangement of spectrometer to the invention of Goorden since such arrangement is commonly known and selecting from a known arrangement on the basis of suitability for the intended use is within general skill of a worker in the art.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goorden et al. (Goorden) in view of Den Boef et al. (Den Boef) (2013/0148121).
Regarding claims 14 and 15, Goorden does not disclose determining asymmetry in the alignment mark and variation in angular content of diffraction order measured at the pupil or alignment mark conjugate plane based on diffraction order.  Den Boef discloses an apparatus for determining asymmetry in the alignment mark and variation in angular content of diffraction order measured at the pupil or alignment mark conjugate plane based on the modulated diffraction order (para 0089, 0095, 0096).  Therefore it would have been obvious to one of ordinary skill in the art to determine the claimed parameter based on the modulate diffraction order to improve the exposure process.

 Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goorden et al. (Goorden) in view of Den Boef et al. as applied to claim 15 above, and further in view of Huisman et al. (Huisman) (2021/0132509, priority date Apr. 26, 2018).
Regarding claim 16, the further difference between modified Goorden and the claimed invention is wherein the variation is displacement in the center of gravity of diffraction order irradiance distribution.  Huisman discloses wherein the variation is displacement in the center of gravity of diffraction order irradiance distribution (para 0156).  Therefore it would have been obvious to further modify Goorden to determining the variation which is displacement in the center of gravity of diffraction order irradiance distribution to determine an alignment position error and a sensor response function as taught by Huisman.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goorden et al. (Goorden) in view of Mathijssen et al. (Mathijssen) (2018/0149987).
Regarding claim 17, Goorden does not disclose determining the parameter which is an amount of tilt in the alignment mark based on the modulated diffraction order.  Mathijssen discloses determining the parameter which is an amount of tilt in the alignment mark based on the modulated diffraction order (para 0096, 0122, 0123).  Therefore it would have been obvious to one of ordinary skill in the art to determine the claimed parameter based on the modulate diffraction order to improve the exposure process.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goorden et al. (Goorden) in view of Tinnemans (2018/0231900).
Regarding claim 18, Goorden does not disclose determining the parameter which is a height variation of the alignment mark based on the modulated diffraction order.  Tinnemans discloses determining the parameter which is a height variation of the alignment mark based on the modulated diffraction order (para 0044, 0061).  Therefore it would have been obvious to one of ordinary skill in the art to determine the claimed parameter based on the modulate diffraction order to improve the exposure process.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.  Applicant argues that Goorden et al. does not disclose modulating an irradiance distribution and that the spatial light modulator modulator merely blocks and part of the irradiance distribution and allows some radiation to pass through.  The examiner respectfully disagrees.  Goorden discloses in para 0082 that the spatial light modulator “in which pixels can be turned ‘on’ (light is transmitted to the detector) or ‘off’ (light is deflected to a beam dump)” is used as a obscuration 680.  By blocking a part of the irradiance distribution and allowing some to pass through, the obscuration 680 of spatial light modulator modulates the irradiance distribution.
Applicant further argues that Goodwin et al. does not disclose the spatial light modulator at a pupil plane 1130.  However, Goodwin is relied for the teaching of “and/or at a plane conjugate to an alignment mark plane” (see Fig. 11A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        July 27, 2022